Citation Nr: 1519585	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD or schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the San Diego, California RO.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), generally a claim of service connection for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed.  However, citing to Boggs v. Peake, 520 F.3d. 1330, the U.S. Court of Appeals for Veterans Claims (Court) further found that if there is a final agency decision denying a claim based on a particular diagnosis and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Clemons at 8.  

The issue of service connection for a psychiatric disability other than PTSD or
schizophrenia on de novo review os being remanded to the agency of original 
jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

The issue of service connection for a psychiatric disability other than PTSD or schizophrenia (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A final June 1981 Board decision denied the Veteran service connection for a nervous disorder, based essentially on a finding that the only such disability then shown was in the nature of a personality disorder (not a compensable disability).

2.  Evidence received since the June 1981 Board decision shows that the Veteran has received diagnoses of an acquired/compensable psychiatric disability (other than PTSD and schizophrenia); pertains to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disability other than PTSD or schizophrenia; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed July 2004 rating decision denied the Veteran service connection for schizophrenia, based essentially on a finding that such disability was not shown to be related to the his service.  

4.  Evidence received since the July 2004 rating decision does not tend to relate a schizophrenia to the Veteran's service; does not relate to an unestablished fact necessary to substantiate a claim of service connection for schizophrenia; and does not raise a reasonable possibility of substantiating such claim.

5.  A final July 2007 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that he was not shown to have PTSD.    

6.  Evidence received since the July 2007 Board decision does not tend to show that the Veteran has a diagnosis of PTSD; does not relate positively to an unestablished fact necessary to substantiate a claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability other than PTSD or schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received, and the claim of service connection for schizophrenia may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).

3.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in August 2008 and January 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.   The January 2009 correspondence provided the specific Kent-compliant notice required in claims to reopen; it advised him of the bases for the previous denials of the claim, and what type of evidence would be new and material (as well as what was needed to substantiate the underlying claims of service connection).  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  [The RO arranged for a February 2009 advisory medical opinion nonetheless].  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A final June 1981 Board decision denied the Veteran service connection for a nervous disorder, based essentially on a finding that the disability shown (a sexual orientation disorder) was in the nature of a personality disorder,  not a compensable disability, and that an acquired [compensable] psychiatric disability was not shown.

An unappealed July 2004 rating decision denied the Veteran service connection for schizophrenia, based essentially on a finding that such disability was not shown to be related to his service.  No new and material evidence was submitted within one year following the decision.

A final July 2007 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that he was not shown to have a diagnosis of such disease.

Generally, a rating when the agency of original jurisdiction or the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

PTSD

A final July 2007 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that he was not shown to have a diagnosis of PTSD.  The evidence of record at the time of the July 2007 Board decision included the Veteran's STRs, VA and private treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran.

On the Veteran's October 1974 service enlistment examination, psychiatric clinical evaluation was normal.  The STRs are silent for any complaints, findings, treatment, or diagnosis of PTSD.  The Veteran's service personnel records reflect that he was discharged by reason of unsuitability, character and behavior disorder, as determined by a Medical Board.

In a June 2002 statement, the Veteran contended that a shipmate took advantage of him in service.  He felt his trust was violated by those he depended on at Pearl Harbor and at the Federal building in Detroit.

An October 2002 VA discharge summary notes the Veteran's diagnoses included, in pertinent part, past alcohol dependence, PTSD victim of childhood and adult sexual trauma, schizoaffective disorder, and depression with past suicide attempt.

Social Security Administration (SSA) records, received in May 2007, include a January 2006 mental status evaluation, noting the Veteran reported that he was sexually abused as a child but there was no history of physical abuse; the diagnostic impression was schizoaffective disorder.  

Evidence received since the July 2007 Board decision includes VA treatment records, a VA medical advisory opinion, and lay statements from the Veteran.

In his June 2008 claim to reopen, the Veteran requested service connection for mental health disorder, nervous disorder, major depression, psychotic disorder, schizophrenic reaction, and paranoid reaction.  

In January 2009, the AOJ sought a VA medical advisory opinion regarding whether the Veteran's current psychiatric disability was caused by, a result of, or permanently aggravated by his military service from October 1974 to April 1975.  In February 2009, a consulting VA psychologist opined, in pertinent part, based on a review of the claims file, that there is no evidence that the Veteran suffers from or has suffered from PTSD.  

Because service connection for PTSD was previously denied based on a finding that the Veteran was not shown to have PTSD, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a diagnosis of PTSD.  The additional evidence received since the July 2007 Board decision does not show that he has a diagnosis of PTSD.  The Board notes that the AOJ arranged for a VA medical advisory opinion (which was not necessary, as new and material evidence to reopen the claim had not been received).  Regardless, the February 2009 VA consulting psychologist found no evidence that the Veteran suffers from, or has suffered from, PTSD.

Regarding the Veteran's additional lay statements, the Board notes that while credibility of evidence, to include lay statements, is to be presumed, there is no requirement that competence be presumed, and there is no evidence that the Veteran has the required training or expertise to opine as to his psychiatric diagnosis.  Thus, his lay statements, to the extent they are new, are not competent evidence.  Notably, they are essentially duplicative of his lay assertions of record at the time of the July 2007 Board decision (and also not new).  Consequently, they are not new and material evidence, and do not warrant reopening the claim.  

While the treatment records added to the record since the July 2007 Board decision are new in the sense that they were not considered in that decision, they are not material evidence.  They show that the Veteran receives ongoing mental health treatment, but not that such treatment is for PTSD; they do not show or suggest that he has a diagnosis of PTSD.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, no additional competent evidence received since the July 2007 Board decision is new evidence that tends to prove that the Veteran has PTSD.  Therefore, the additional evidence received since July 2007 does not address the unestablished fact necessary to substantiate the claim of service connection for PTSD; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Schizophrenia

An unappealed July 2004 rating decision denied the Veteran service connection for schizophrenia, based essentially on a finding that such disability was not shown to be related to his service.  No new and material evidence was received within one year following the decision.

The evidence of record at the time of the July 2004 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran and his mother.

On the Veteran's October 1974 service enlistment examination, psychiatric clinical evaluation was normal.  The STRs are silent for any complaints, findings, treatment, or diagnosis of schizophrenia.  The Veteran's service personnel records reflect that he was discharged by reason of unsuitability, character and behavior disorder, as determined by Medical Board.

On December 1998 psychosocial evaluation, the Veteran reported that he had been experiencing delusional thought processes.  It was noted that he had used drugs in the past and it was uncertain as to whether he had continued such use.  The Veteran's mother reported that at approximately age 15, he was molested by a man; she stated that she did not know of the incident at the time and took measures to correct it as soon as she received the information.  On a December 1998 discharge summary, the diagnoses included schizophreniform disorder provisional diagnosis, and rule-out schizo-affective disorder.

On February 1999 hospital discharge summary, the Veteran was noted to have a long history of chronic schizophrenia; the final discharge diagnosis was chronic schizophrenia.

On May 2002 VA treatment, the impressions included a history of schizoaffective disorder, and alcohol dependence, in remission for six weeks.  On June 2002 VA treatment, the impressions included schizoaffective disorder and alcohol and cocaine dependence.  An October 2002 VA discharge summary notes the Veteran's diagnoses included, in pertinent part, past alcohol dependence, PTSD victim of childhood and adult sexual trauma, schizoaffective disorder, and depression with past suicide attempt.

In a January 2004 statement, the Veteran's mother stated that he had kept his mental health problems to himself until she had the police take him to a psychiatric hospital in 1998.  She stated that she found out at that time that he is schizophrenic.
Evidence received since the July 2004 rating decision includes VA treatment records, a VA advisory medical opinion, SSA records, and lay statements from the Veteran.

SSA records, received in May 2007, include a report of a November 2000 examination, when the Veteran reported having a mental disorder since he was 16 years old.  He complained of anxiety, shaking, frequent crying, insomnia, mental disorientation, forgetfulness, social isolation, and auditory hallucinations.  The diagnoses included mental depression with psychosis; the examiner opined that he needed psychiatric therapy.  The SSA records also include a January 2006 mental status evaluation report noting the Veteran reported that he was sexually abused as a child but there was no history of physical abuse; the diagnostic impression was schizoaffective disorder.  SSA disability benefits were awarded based on a primary diagnosis of schizophrenic/paranoid/other psychotic disorders and a secondary diagnosis of back disorder.

In his June 2008 claim, the Veteran requested service connection for mental health disorder, nervous disorder, major depression, psychotic disorder, schizophrenic reaction, and paranoid reaction.  He alleged that he was treated for a psychotic disorder within one year following his discharge from service, as evidenced by his June 1975 treatment with Mellaril at Bixby Hospital; he submitted duplicate copies of the June 1975 treatment records.  He also contended that he attempted suicide in May 1975 by driving his car into a tree, related to his paranoid schizophrenic reaction with major depression.  [The June 1975 treatment records from Bixby Hospital were already considered in previous decisions and therefore are not new evidence.]

In January 2009, the AOJ sought a VA medical advisory opinion regarding whether the Veteran's current mental health condition was caused by, a result of, or permanently aggravated by his military service from October 1974 to April 1975.  In February 2009, based on a review of the claims file, a consulting VA psychologist opined that the Veteran's mental disorder is not caused by or a result of his military service, and it was not aggravated by his military service.  The psychologist opined that the diagnosis of schizophrenia appears to be appropriate, noting that there are multiple psychiatric morbidities that are well documented over several decades and, if one focuses on only a circumscribed period, certain symptoms may be more prominent than others.  The psychologist opined that, on the whole, the symptom picture appears to be consistent with schizophrenia.  The psychologist opined that there is no compelling evidence that the Veteran's psychiatric status significantly deteriorated from baseline during his military service.  The psychologist opined that the Veteran's military service neither caused nor aggravated his psychiatric disorder; he concluded that there is no evidence in the extensive records to suggest that the Veteran's military service had any clearly identifiable or lasting impact on him.

Because service connection for schizophrenia was previously denied based on a finding that such disability was not shown to be related to the Veteran's service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has schizophrenia that is related to his service (or manifested within a presumptive period as a chronic disease).

Regarding the Veteran's additional lay statements, the Board notes that while credibility of evidence, to include lay statements, is to be presumed, there is no requirement that competence be presumed, and there is no evidence that he has the required training or expertise to opine regarding the etiology of his schizophrenia.  His lay statements, while newly asserted, are not competent evidence.  Notably, they are essentially redundant of his lay assertions in the record at the time of the July 2004 rating decision, and are new only to the extent that they are newly presented (and rephrased).  Consequently, they are not material evidence sufficient to warrant reopening the claim.  

While the treatment records added to the record since the July 2004 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran's schizophrenia was incurred in or caused by service or events therein; records showing that he receives ongoing treatment for schizophrenia do not tend to show that such disability may be related to his service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, no additional competent evidence received since the July 2004 rating decision is new evidence that tends to prove that schizophrenia is related to the Veteran's service (including on the basis that it was manifested in service or within the presumptive period).  Therefore, the additional evidence received since July 2004 does not address the unestablished fact necessary to substantiate the claim of service connection for schizophrenia; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Psychiatric disability other than PTSD and Schizophrenia

A final June 1981 Board decision denied the Veteran service connection for a nervous disorder, based essentially on a finding that the only such disability then shown was in the nature of a personality disorder, not a compensable disability.   

The evidence of record at the time of the June 1981 Board decision included the Veteran's STRs, VA and private treatment records, a report of a VA examination, and lay statements and hearing testimony by the Veteran.  

In a February 1974 mental health consultation report, the Veteran was noted to have been admitted for treatment for recent suicidal attempts after rejection by his friend with whom he had attempted to enter a homosexual relationship; he was 16 years old.  The Veteran's mother also reported that he had been extremely tense and markedly withdrawn within the family, he had been drinking heavily, and he had attempted several runaways.  The Veteran stated that a gender-change operation was the only way out of his difficulties, and the counselor observed that most of his emotional upset centered around whether he could have the operation.  The counselor observed that the Veteran's mother had reinforced feminine-type behavior by dressing him as a girl, applying makeup, and discouraging typical masculine behaviors such as sports and aggressive-competitive behaviors.  The Veteran reported that his discovery that he was different from other children occurred around age 10.  The assessment was that he was pseudohomosexual.  The February 1974 discharge summary included a final diagnosis of anxiety reaction in a passive dependent personality (with pseudo homosexual orientation).

An April 1974 hospital discharge summary included a final diagnosis of anxiety reaction in a dependent personality.  The Veteran had been re-admitted for treatment due to continued suicidal thoughts.

On the Veteran's October 1974 service enlistment examination, psychiatric clinical evaluation was normal.  The STRs include April 1975 diagnoses of passive dependent personality and sexual orientation disorder.  He appeared before a Medical Board with these diagnoses, and the Board recommended that he be discharged by reason of unsuitability.  The Medical Board Report notes the Veteran's report that he had considered himself to be "psychologically" female since he was eleven years old.  He was hospitalized after voicing feelings of love to another service member and was advised to go to the psychiatric clinic; after going to the clinic and discussing his feelings and requesting transsexual surgery, he was admitted to Tripler Army Medical Center and air evacuated to the Naval Regional Medical Center in Philadelphia for disposition.  He admitted to feeling depressed over his situation, however he claimed that he had been despondent over it for a long time, and neither his treatment nor description of events at Tripler appeared to be of an acute depression.  The Medical Board noted the Veteran's past history of psychiatric treatment and hospitalizations at age 16 (for three weeks) and 17 years old (for eleven weeks), as the result of two suicide gestures because of depression over his wanting to be a girl.  At that time, he described frustration over wanting an operation to change sex but being unable to get it.  The Medical Board found there was longstanding evidence of passive dependent personality traits including tendency to cling to others, low frustration tolerance, poor judgment and impulsivity.  He reported that he still desired transsexual surgery, and the Medical Board determined that rapid discharge was in the best interest of the Veteran and the service.  The diagnoses included passive dependent personality, which existed prior to entry to service, chronic and severe, manifested by a tendency to cling to others, low frustration tolerance, impulsivity, and poor judgment; and sexual orientation disorder, which existed prior to entry to service, characterized by feelings of being a woman and desiring an operation to change sex, chronic and severe.  The Medical Board found that the Veteran had demonstrated an inherent personality disorder of such magnitude that it rendered him unsuitable for further service.  The Medical Board determined that he suffered from no service connected disability.  The Veteran was informed of these findings and recommendations and did not wish to submit a statement in rebuttal.  His service personnel records reflect that he was discharged by reason of unsuitability, character and behavior disorder, as determined by Medical Board.

On June 1976 emergency treatment, the Veteran had become very upset after a fight with his friend; he was hyperventilating and appeared very hyperactive; the diagnosis was neurosis, and he was treated with Valium.  An April 1977 hospital discharge summary reflects that the Veteran was admitted for acute anxiety reaction after having been brought in by a friend.  He reported that he had been very depressed about a lot of things in the past; he had wanted some help to have a sex change and seemed to feel that if nothing was done he might as well kill himself.

On August 1979 VA examination, the Veteran reported that he identified with women and he dressed like a woman.  He reported that he wished to have his sex changed if he could afford the operation cost.  The examiner noted that the Veteran behaved much like a female rather than a male.  The diagnoses included sexual orientation disturbance.

At a June 1980 RO hearing, the Veteran testified that he would sometimes hear voices calling to him; he testified that he heard them when he was at Pearl Harbor.  He testified that he had problems with his memory, that he would not remember his actions the next day.  He testified that he had a traumatic experience in his early life that he remembered but he tried to forget; his representative contended that the traumatic experience caused a psychosis to develop and that the psychosis was reactivated in service.  The Veteran testified that he liked boot camp as it gave him a sense of responsibility, but he did not like service after boot camp ended.  He testified that he currently drank quite a bit, getting drunk more than once a week at home or at his brother's house, and he used marijuana sometimes to help him not care about his problems.  He testified that he became very nervous sometimes and had nightmares; he testified that he wanted a sex change operation but had been unable to get it.

A July 1980 hospital summary noted the Veteran's reports of previous psychiatric hospitalizations occurring when he was 16 and 17 years of age; he was also hospitalized in service in 1975 for psychiatric reasons which led to an administrative discharge under honorable conditions.  The Veteran reported difficulties with his sexual identity, which remained his major focus throughout his hospitalization.  Because of his guardedness and schizoidal lifestyle, psychological testing was ordered; the impression following testing was that the Veteran had indications of a chronic psychotic thought disorder.  The diagnosis was latent schizophrenia.

A September 1980 hospital summary notes the Veteran's feeling that he was trans-sexual and desired a sex change operation; he seemed to fixate upon the operation as the panacea for all of his psychiatric and emotional problems.  The staff felt he showed a borderline personality, and his problems were listed to include sexual identity confusion, alcohol abuse, and situational disturbance.  Psychological testing revealed possible chronic psychotic thought disorder, confusion, possible hallucinations, ego splitting, and primitive impulsive affect.  It was felt that the sex change was an attempt to resolve both sexual and aggressive feelings for his mother and hatred of his father, as well as to expediate his guilt for those feelings.  He complained of hearing a voice which said it was going to get him.  He reported drinking very heavily from time to time, especially when the voices or his fears bothered him; he reported fears of being alone, meeting new people, riding in a car, and being in any new and uncontrolled situation.  His history of hospitalizations, including in service, was discussed; his family history was noted to be non-contributory.  The diagnoses were borderline personality and sexual identity problem.

Evidence received since the June 1981 Board consists essentially of VA and private treatment records, a VA advisory medical opinion, a previously unsubmitted STR, SSA records, and lay statements from the Veteran.

An October 1997 hospital discharge summary notes the Veteran had a long history of depression, anxiety, panic attacks and alcohol abuse.  Past psychiatric history included multiple hospitalizations for anxiety and depression.  The final discharge diagnoses were major depression, rule out panic disorder with agoraphobia, with an Axis II diagnosis of rule-out borderline personality disorder features.

An October 2002 VA discharge summary notes the Veteran's diagnoses included, in pertinent part, past alcohol dependence, PTSD victim of childhood and adult sexual trauma, schizoaffective disorder, and depression with past suicide attempt.

Social Security Administration (SSA) records, received in May 2007, include a November 2000 examination report noting the Veteran reported having a mental disorder since he was 16 years old.  He complained of anxiety, shaking, frequent crying, insomnia, mental disorientation, forgetfulness, social isolation, and auditory hallucinations.  The diagnoses included mental depression with psychosis; the examiner opined that he needed psychiatric therapy.  The SSA records also included a January 2006 mental status evaluation, when the Veteran reported that he was sexually abused as a child but there was no history of physical abuse; the diagnostic impression was schizoaffective disorder.  SSA disability benefits were awarded based on a primary diagnosis of schizophrenic/paranoid/other psychotic disorders and a secondary diagnosis of back disorder.

In his June 2008 claim, the Veteran requested service connection for mental health disorder, nervous disorder, major depression, psychotic disorder, schizophrenic reaction, and paranoid reaction.  He contended that he was medically treated for a psychotic disorder within one year following his discharge from service, as evidenced by his June 1975 treatment with Mellaril at Bixby Hospital; he submitted duplicate [emphasis added] copies of the June 1975 treatment records.  He also contended that he attempted suicide in May 1975 by driving his car into a tree, related to his paranoid schizophrenic reaction with major depression.

The Veteran also submitted a March 1975 STR that was not previously of record.  The STR is from Tripler Army Medical Center and includes diagnoses of mild reactive depression, manifested by depressed mood, with predisposition of previous similar episodes, precipitating stress of sexual problems, and moderate disability, determined to be in the line of duty; and homosexual orientation, manifested by desire to have a sex change operation, with unknown predisposition, unknown precipitating stress, moderate disability, and undetermined whether in the line of duty.

In January 2009, the AOJ sought a VA medical advisory opinion regarding whether the Veteran's current mental health condition was caused by, a result of, or permanently aggravated by his military service from October 1974 to April 1975.  In February 2009, based on a review of the claims file, a consulting VA psychologist opined that the Veteran's mental disorder is not caused by or a result of his military service, and it was not aggravated by his military service.  The psychologist opined that the diagnosis of schizophrenia appears to be appropriate, noting that there are multiple psychiatric morbidities that are well documented over several decades and, if one focuses on only a circumscribed period, certain symptoms may be more prominent than others.  The psychologist opined that, on the whole, the symptom picture appears to be consistent with schizophrenia.  The psychologist opined that there is no compelling evidence that the Veteran's psychiatric status significantly deteriorated from baseline during his military service.  The psychologist opined that the Veteran's military service neither caused nor aggravated his psychiatric disorder; he concluded that there is no evidence in the extensive records to suggest that the Veteran's military service had any clearly identifiable or lasting impact on him.

Because service connection for an acquired psychiatric disability was previously denied based essentially on a finding that no such disability was diagnosed (as his nervous disorder was considered as a personality disorder, and therefore not compensable), for evidence to be new and material in this matter, it would have to tend to show that the Veteran has been diagnosed with an acquired psychiatric disability.  The new evidence received since the June 1981 Board decision includes treatment records reflecting that the Veteran has a diagnosis of acquired (compensable) psychiatric disabilities including major depression and "mental depression with psychosis".  This evidence is new and addresses the unestablished fact needed to substantiate the Veteran's claim; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for a psychiatric disability (other than PTSD and schizophrenia) may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for PTSD is denied.

The appeal to reopen a claim of service connection for schizophrenia is denied.

The appeal to reopen a claim of service connection for a psychiatric disability other than PTSD or schizophrenia is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim.  See 38 C.F.R. § 3.159.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the AOJ did not, the claim must be remanded for initial AOJ de novo consideration unless there is a waiver, or prejudice to the appellant would arise from not doing so.  Here, there has been no waiver of such procedural right, and the Board is unable to find that the Veteran would not be prejudiced.  Accordingly, a remand is mandated.  

Furthermore, the reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination that adequately addresses the nature, and etiology, of his psychiatric disability/disabilities not including PTSD or schizophrenia.  The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).

It is also noteworthy (for purposes of de novo review) that a veteran is presumed free on entrance of any disability not noted on examination for induction (which presumption is rebuttable only by clear and unmistakable evidence to the contrary).  Furthermore, if the presumption of soundness is rebutted, the veteran is entitled to a further presumption that a disability not noted on induction, but manifested during service, was aggravated therein (which presumption likewise is rebuttable only by clear and unmistakable evidence to the contrary). 

Additionally, updated records of any VA treatment the Veteran may have received for a psychiatric disability other than PTSD and schizophrenia are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record copies of the complete updated (to the present) clinical records (those not already associated with the record) of all VA treatment the Veteran has received for a psychiatric disability.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities other than PTSD or schizophrenia.   The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by diagnosis) each psychiatric disability found (or shown by the record during the pendency of the instant claim) not including PTSD or schizophrenia.  If no such psychiatric disability is diagnosed, please reconcile that conclusion with the diagnoses of depression/major depression noted in the record (i.e., account for those diagnoses of such psychiatric entities).

b)  Please identify which (if any) diagnosed psychiatric disability entities are acquired, and which are personality disorders or developmental.

c)  Please express an opinion regarding the etiology of each diagnosed psychiatric disability entity, and specifically whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service (was incurred or aggravated therein).

The examiner must explain the rationale for all opinions (citing to supporting factual data).

3.  After the development sought above, and any additional development deemed necessary, is completed, the AOJ should review the record and readjudicate the claim of service connection for a psychiatric disability other than PTSD or schizophrenia de novo.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


